Exhibit 10.2

 

SEPARATION AGREEMENT, RELEASE AND WAIVER OF ALL CLAIMS

 

 

This Separation Agreement, Release, and Waiver of All Claims (this "Agreement")
is entered into by Scott Popaditch ("Employee") and SPAR Group, Inc., a Delaware
corporation ("SGRP" or the "Company"). Together, the Employee and SGRP may be
referred to collectively as the "Parties" and the term "Party" may refer to any
and each of them. Additionally, SGRP and all of its domestic and foreign
subsidiaries will be referred to collectively as "SPAR Group". For clarity, SPAR
Group includes both SGRP and each direct or indirect subsidiary of SGRP at the
applicable time. The subsidiaries of SGRP include those listed at the relevant
time in Exhibit 21.1 to SGRP's most recent Annual Report on Form 10-K as filed
with the SEC, a copy of which can be viewed at the Company's website
(www.sparinc.com) under the tab/ sub-tab of Investor Relations/SEC Filings.

 

Background Information

 

The Employee has been employed as the Chief Executive Officer and President of
SGRP and as a director, executive, officer, employee and/or agent of SGRP and
certain domestic and foreign subsidiaries of SGRP, and was paid an annual salary
of Two Hundred Sixty Thousand Dollars and No Cents ($260,000.00) (his "Base
Salary"), which was paid in twice-monthly installments and subject to required
and authorized payroll withholdings and deductions in accordance with the
Company's normal payroll practices.

 

The Employee and the Company are parties to an Executive Change of Control
Severance Agreement (the “Change of Control Severance Agreement”), dated August
23, 2016, and an Executive Officer Severance Agreement (the “Officer Severance
Agreement”), dated August 23, 2016, each of which provided for certain severance
benefits, subject to the terms and conditions therein, if the Employee’s
employment was terminated for “Cause” or if he resigned for “Good Reason,” as
defined therein.

 

On May 15, 2017, the Employee resigned from all of his positions (whether as a
director, executive, officer, employee and/or agent or otherwise), as well as
all of his employment, with SPAR Group, effective as of May 15, 2017, upon which
resignation effective date (the “Separation Date”), the Employee ceased to be
employed or engaged in any capacity by SPAR Group and ceased to be a director,
executive, officer, employee and/or agent of each and every SPAR Group company,
as applicable.

 

The Employee and the Company acknowledge and agree that the Employee’s
resignation was without “Good Reason” and that the Employee’s employment was not
terminated for “Cause,” as those terms are defined in the Change of Control
Severance Agreement, Officer Severance Agreement, and/or any other agreement to
which the Employee and the Company are parties. As a result of the circumstances
related to his resignation, Employee acknowledges and agrees that he is not
entitled or otherwise eligible to receive any payments or benefits under the
Change of Control Severance Agreement, Officer Severance Agreement, and/or any
other agreement to which the Employee and the Company are parties.

 

Notwithstanding the foregoing, the Employee and SPAR Group desire to enter into
this Agreement providing certain separation payments and benefits to the
Employee in conjunction with the separation of his employment and in
consideration of his continued cooperation and his other agreements below, and
except as specifically stated in Section 2(a) below, to fully and mutually
settle and resolve all possible matters and claims between them, pursuant to the
following terms, provisions and conditions.

 

NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
hereinafter set forth and other good and valuable consideration (the receipt and
adequacy of which is hereby acknowledged), the Parties hereto, intending to be
legally bound, agree as follows:

 

Consideration

 

1.     In consideration for the release set forth in Sections 2, 3, 4, and 5,
below, and the other promises and representations made by the Employee as set
forth in this Agreement:

 

(a)     The Employee has twenty-one (21) days after receiving this Agreement to
consider this Agreement.  

 

 
Page of 1 of 16 

--------------------------------------------------------------------------------

 

  

(b)     The Employee will receive the Separation Payments, Relocation
Reimbursement Payment, and Separation Benefits, as defined below, so long as the
Employee signs, dates, and returns an original of this Agreement to James R.
Segreto, c/o SPAR Group, Inc., 333 Westchester Avenue, South Building, Suite
204, White Plains, New York 10604, by one of the delivery methods specified in
Section 5(c), without revoking it (in whole or in part) within the following
seven (7) days after the Employee signs the Agreement (in keeping with the
provisions of Section 5).

 

(c)     So long as the Employee (i) signs and dates this Agreement within the 21
day deadline, and (ii) does not revoke this Agreement (in whole or in part)
within the following seven (7) days after he signs it (in keeping with the
provisions of Section 5), then in consideration of his settlements, releases,
waivers, covenants and other agreements made in this Agreement, SGRP (on behalf
of SPAR Group) shall pay the Employee (A) $108,333.33 (equivalent to five (5)
months of his Base Salary), payable in installments as provided in this Section
(the "Separation Payments"), plus (B) one lump sum payment in the gross and net
amount of $21,666.67 as reimbursement for costs and expenses the Employee
incurred in connection with his business-related relocation to Michigan and the
sale of his condominium in Michigan (the “Relocation Reimbursement Payment”). To
the extent that the Company breaches its payment obligations under this Section
1(c), and Employee notifies the Company of such breach in writing, the Company
shall thereafter have five (5) days following its receipt of such written notice
to cure the breach.

 

(d)     So long as the Employee does not revoke this Agreement (in whole or in
part) within the following seven (7) days after he signs it (in keeping with the
provisions of Section 5), the first installment of any such Separation Payments
will be paid on the first day that is a regular payday and falls on or after
twelve (12) days after the Company has received a properly executed original of
this Agreement. SGRP will also release one copy of the fully-executed Agreement
to the Employee by the same date. All subsequent installments of the Separation
Payments will be paid in twice-monthly installments on the Company's regular
paydays, which installments will be equivalent to the Base Salary payment the
Employee would have received if still employed with the Company, and subject to
required and authorized payroll withholdings and deductions in accordance with
the Company's normal payroll practices for its salaried workers.

 

(e)     So long as the Employee does not revoke this Agreement (in whole or in
part) within the following seven (7) days after he signs it (in keeping with the
provisions of Section 5), the Relocation Reimbursement Payment will be paid on
the first day that is a regular payday and falls on or after twelve (12) days
after the Company has received a properly executed original of this Agreement.
The Employee acknowledges that the Company has made no representations to him
regarding the taxation of the Relocation Reimbursement Payment.  The Employee
agrees that he shall be exclusively liable for the payment of all federal, state
and local taxes, if any, which may be due from him as a result of his receipt of
the Relocation Reimbursement Payment pursuant to this Agreement.  The Employee
further represents that he shall make payments on such taxes in the amount
required by law.  In addition, to the extent the Internal Revenue Service, any
state or local taxing authority or agency, and/or any other taxing authority or
agency attempts to hold the Company liable for failing to withhold appropriate
payroll and other employment-related taxes from the Relocation Reimbursement
Payment, the Employee agrees to hold harmless and indemnify the Company from and
against any and all losses, costs, damages, penalties, fines, interest and
expenses, including, without limitation, attorneys’ fees, incurred by the
Company to defend itself against any such claims by a taxing authority. In the
event of an inquiry by any governmental or taxing authority, the Employee shall
not assert any position contrary to the terms of this Agreement.

 

(f)     By law, and regardless of whether the Employee signs this Agreement, he
will have the right to continue his medical and dental insurance pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”). The COBRA qualifying event shall be deemed to have occurred on the
Separation Date. Upon completion of the appropriate COBRA forms and so long as
the Employee does not revoke this Agreement (in whole or in part) within the
following seven (7) days after he signs it, and subject to all the requirements
of COBRA, the Employee will be allowed to continue participation in the
Company’s health and dental insurance plans at the Company’s expense (except for
Employee’s co-pay and/or his portion of premium payments, which shall be
deducted from the Separation Payments to the same extent that such deductions
are made for persons currently employed by SGRP), until November 30, 2017 (the
“Separation Benefits”). All other benefits ceased as of the Separation Date.
Notwithstanding any other provision of this Agreement, this obligation shall
cease on the date the Employee becomes eligible to receive health insurance
benefits through any other employer, and the Employee agrees to provide the
Company with written notice immediately upon securing such employment and upon
becoming eligible for such benefits.

 

 
Page of 2 of 16 

--------------------------------------------------------------------------------

 

  

(g)     Installment payments of the Separation Payments pursuant to this
Agreement will stop and will no longer be owed by SGRP to the Employee under
this Agreement if and when the Employee is found to have violated the 2016
Agreement (as amended and defined below) or the Post-Separation Obligations and
Restrictive Covenants set forth in Sections 6, 7 or 10 below, or initiates any
legal action against any of the Company Releasees (as defined in Section 2(a),
below) seeking damages and/or other relief based on any Employee Claim released
in this Agreement, or otherwise materially breaches this Agreement; provided,
however, that prior to stopping the Separation Payments, the Company shall
provide the Employee written notice of its determination that the Employee has
breached the 2016 Agreement (as amended) or the Post-Separation Obligations and
Restrictive Covenants set forth in Sections 6, 7 or 10 below, and has provided
the Employee no less than five (5) business days to cure any alleged breach to
the extent such breach is curable. Any decision by the Company as to whether or
not the Employee has engaged in any breach of this Agreement shall be made by
the Governance Committee of SGRP's Board of Directors.

 

(h)     The Parties hereto will cooperate with each other in making all
reasonable and diligent efforts to effectuate the terms of this Agreement.

 

Waiver and Release of Claims

 

2.     In consideration of the Separation Payments, Relocation Reimbursement
Payment, and Separation Benefits provided for in Section 1 above:

 

(a)     The Employee hereby and forever releases each and every company in the
SPAR Group, as defined in this Agreement, and any and all of each of their past,
present, and future assigns, successors, Affiliated Entities (as defined in
subsection (e) below), parents, subsidiaries, divisions, and corporations, and
any and all of each of their officers, managers, executives, directors, members,
shareholders, trustees, joint venturers, partners, employees, insurers, and
agents of the same as well as their heirs, executors, administrators,
successors, assigns, and other personal or legal representatives, individually
and in their respective corporate and personal capacities (together with each
SPAR Group company, all hereinafter referred to in this paragraph and this
Agreement collectively as "Company Releasees") from any and all legally waivable
claims, complaints, duties, obligations or causes of action relating to any
matters of any kind or nature, including (but not limited to) any right to
recover attorney's fees or costs, whether presently known or unknown, suspected
or unsuspected, arising from any and all omissions, acts, facts, causes of
action, claims, liabilities, demands, debts, assessments, liens, suits,
proceedings, judgments, or damages, known or unknown, liquidated or
unliquidated, contingent or non-contingent, arising from or pertaining in any
way to all events, facts or occurrences from the beginning of time through the
Effective Date of this Agreement (hereinafter each referred to an "Employee
Claim"), arising under federal, state, or local law by Constitution, statute,
local charter or ordinance, regulation, common law, public policy, contract
(express and implied), or equity, that might have otherwise been asserted
through the Effective Date of this Agreement, in each case to the fullest extent
permitted by applicable law. This release of Employee Claims includes, but is
not limited to, a release of any and all:

 

 

(i)

Claims under any state or federal statute, regulation or executive order (as
amended through the Effective Date) relating to employment, discrimination, fair
employment practices, or other terms and conditions of employment, including but
not limited to the Age Discrimination in Employment Act and Older Workers
Benefit Protection Act (29 U.S.C. § 621 et seq.), the Civil Rights Acts of 1866
and 1871 and Title VII of the Civil Rights Act of 1964 and the Civil Rights Act
of 1991 (42 U.S.C. § 2000e et seq.), the Equal Pay Act (29 U.S.C. § 201 et
seq.), the Americans With Disabilities Act (42 U.S.C. § 12101 et seq.), the New
York State Human Rights Law, the New York City Human Rights Law, the New York
State Civil Rights Law, the New York State Corrections Law, the Elliott-Larsen
Civil Rights Act (Mich. Comp. Laws §§ 37.2101-37.2804), the Persons with
Disabilities Civil Rights Act (Mich. Comp. Laws §§ 37.1101-37.1607), the
Michigan Occupational Safety and Health Act (Mich. Comp. Laws §§
408.1001-408.1094), the Internet Privacy Protection Act (Mich. Comp. Laws §§
37.271-37.278), the Florida Civil Rights Act (Fla. Stat. §§ 760.01-760.11), and
any similar New York, Michigan, Florida or other state or federal statute;

 

 

(ii)

Claims under any state or federal statute, regulation or executive order (as
amended through the Effective Date) relating to leaves of absence, layoffs or
reductions-in-force, wages, hours, or other terms and conditions of employment,
including but not limited to the Fair Credit Reporting Act (15 U.S.C § 1681 et
seq.), the National Labor Relations Act (29 U.S.C. § 151 et seq.), the Family
and Medical Leave Act (29 U.S.C. § 2601 et seq.), the Employee Retirement Income
Security Act of 1974 (29 U.S.C. § 1000 et seq.), COBRA (29 U.S.C. § 1161 et
seq.), the Worker Adjustment and Retraining Notification Act (29 U.S.C. § 2101
et seq.), the Fair Labor Standards Act (29 U.S.C. §§ 201 et seq.), the New York
State Labor Law, the New York City Earned Sick Time Act, the Michigan Payment of
Wages and Fringe Benefits Act (Mich. Comp. Laws §§ 408.471-408.490), the
Bullard-Plawecki Employee Right to Know Act (Mich. Comp. Laws §§
423.501-423.512), the Social Security Number Privacy Act (Mich. Comp. Laws §§
445.81-445.87), the Sales Representatives Commission Act (Mich. Comp. Laws §
600.2961), the Florida Minimum Wage Act (Fla Stat. § 448.110), Article X,
Section 24 of the Florida Constitution, the Florida Workers’ Compensation
Retaliation provision (Fla Stat. § 440.205), and any similar New York, Michigan,
Florida or other state or federal statute;

  

 
Page of 3 of 16 

--------------------------------------------------------------------------------

 

 

 

(iii)

Claims under any state or federal common law theory, including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence or
any claim to attorneys’ fees under any applicable statute or common law theory
of recovery;

 

 

(iv)

Claims under any state or federal statute, regulation or executive order (as
amended through the Effective Date) relating to whistleblower protections,
violation of public policy, or any other form of retaliation or wrongful
termination, including but not limited to the Sarbanes-Oxley Act of 2002, NY
Lab. Law §§ 740-741, the Whistleblowers’ Protection Act (Mich. Comp. Laws §§
15.361-15.369), the Florida Whistleblower Protection Act (Fla. Stat. §§
448.101-448.105), and any similar New York, Michigan, Florida or other state or
federal statute;

 

 

(v)

Claims under any Company compensation, employment, commission, benefit, stock
option, incentive compensation, bonus, restricted stock, and/or equity plan,
program, policy, practice or agreement; and

 

 

(vi)

Any other Claim arising under any other local, state and/or federal law.

 

The only claims that are not being released by the Employee are: (A)
unemployment and/or any state disability insurance benefits pursuant to the
terms of applicable state law; (B) workers' compensation claims; (C) continued
participation in certain SPAR Group benefit plans pursuant to the terms and
conditions of the federal law known as COBRA and/or similar state or local law
to the extent that any such laws would otherwise apply; (D) any benefit
entitlements that were vested as of the date of the Employee's termination,
pursuant to the written terms of any company employee benefit plan; (E) any
rights or claims that may arise after the Employee signs this Agreement; (F) any
rights that are not subject to waiver or are not subject to an unsupervised
waiver as a matter of applicable law; and (G) rights to enforce this Agreement.

 

(b)     The Employee represents and confirms that SPAR Group owes him no wages,
bonuses, commissions, vacation pay, paid time off, business expense
reimbursements, or other compensation or payments of any kind or nature, other
than the payments expressly provided for in this Agreement.

 

(c)     Pursuant to the Employee’s Offer Letter, dated August 23, 2016, and the
applicable plans and agreements governing any equity interest or stock options
Employee had with respect to the Company, Employee was granted (i) 25,000
Restricted Stock Units vesting one-third (1/3) per year over the course of three
years, (ii) 25,000 stock options per year, with vesting based on performance for
the years 2017-2020, and (iii) 400,000 stock options subject to the Company’s
standard stock option plan, vesting one quarter (1/4) per year over the course
of four years (together, the “Equity Grants”). The Employee hereby acknowledges
and agrees that (A) no portion of the Equity Grants were vested as of the
Separation Date, (B) the Equity Grants were terminated and cancelled as of the
Separation Date, and (C) Employee does not have and shall not have any right(s)
to exercise any portion of the Equity Grants. Employee further represents and
agrees that (x) he does not own any right, title, or interest to any common
stock, restricted stock, stock options, or other equity interest in the Company,
(y) he has no right to acquire any further stock options, restricted stock,
restricted stock units, common stock, equity or other interest in the Company
and will not in the future have any right to acquire any further equity or other
interest in the Company (other than the right to purchase the Company’s stock in
the open market), and (z) he shall not have any right to vest in any additional
stock, restricted stock, restricted stock units, or stock options under any
Company equity, stock and/or stock option plan or program (of whatever name or
kind) that he may have participated in or was eligible to participate in during
his employment with the Company.

 

 
Page of 4 of 16 

--------------------------------------------------------------------------------

 

  

(d)     This Agreement shall inure to the benefit of and shall be binding and
enforceable by any and all of the Company Releasees.

 

(e)     For purposes of this Agreement, an "Affiliated Entity" means any
affiliate of SGRP (as determined by the Audit Committee of the Board of
Directors of SGRP in accordance with applicable securities law and Nasdaq rules)
that provided any service to or engaged in any agreement, arrangement or
transaction with SPAR Group as reported in its most recent applicable related
party transaction disclosure or financial statement footnote (under any required
or appropriate heading) by SGRP in its filing(s) (now or in the future) with the
Securities and Exchange Commission, which affiliates currently include (without
limitation) SPAR Administrative Services, Inc., SPAR Business Services, Inc.,
and SPAR Infotech, Inc.

 

(f)     The Company, for itself and each of the other members of the SPAR Group,
hereby and forever releases the Employee, and any and all of each of his past,
present, and future heirs, executors, administrators, and other personal or
legal representatives, individually and in their respective representative and
personal capacities (together with the Employee, all hereinafter referred to in
this paragraph and this Agreement collectively as "Employee Releasees"), from
any and all legally waivable claims, complaints, duties, obligations or causes
of action relating to any matters of any kind or nature, including (but not
limited to) any right to recover attorney's fees or costs, whether presently
known or unknown, suspected or unsuspected, arising from any and all omissions,
acts, facts, causes of action, claims, liabilities, demands, debts, assessments,
liens, suits, proceedings, judgments, or damages, known or unknown, liquidated
or unliquidated, contingent or non-contingent, arising from or pertaining in any
way to all events, facts or occurrences from the beginning of the world through
the Effective Date of this Agreement (hereinafter each referred to as a "Company
Claim"), arising under federal, state, or local law by Constitution, statute,
local charter or ordinance, or regulatory rule or regulation, common law, public
policy, contract (express and implied), or equity, that might have otherwise
been asserted through the Effective Date of this Agreement, in each case to the
fullest extent permitted by applicable law, and in each case excluding any
Company Claim to the extent caused by the willful misconduct or fraud by the
Employee as finally determined pursuant to applicable law. Each Party represents
and warrants to the other that it does not currently know of any Company Claim
involving any willful misconduct or fraud by the Employee.

 

3.     Release of Unknown Claims. Except as specifically excepted in Section 2,
above, this Agreement covers and includes all claims (including all Employee
Claims) that the Employee may have against any and all of the Company Releasees,
including SGRP, or the Company may have against the Employee Releasees, to the
fullest extent allowed by law, whether actually known or not known, and the
Employee and the Company hereby waive any rights against the other Party they
may have relating to any unknown injuries, claims, or potential claims,
regardless of the fact that they are unknown to them.

 

4.      Bar to Claims and Waiver of Any Right to Damages for Claims Brought by
the Employee or Others on the Employee's Behalf.

 

(a)    The Employee and the Company acknowledge and agree that this Agreement
may be pled as a complete bar to any action, suit, or other proceeding by the
Company or the Employee before any court, or adjudicative or administrative body
or tribunal with respect to any of the released Employee Claims or Company
Claims, respectively.

 

(b)    Nothing in this Agreement is intended to limit or impair in any way the
Employee's right to file a charge with the U.S. Equal Employment Opportunity
Commission ("EEOC") or comparable federal, state and local agencies, or to
participate in any such charge filed with such agencies and to recover any
appropriate relief in any such action. With respect to any charges or complaints
that have been filed or may be filed concerning events or actions relating to
the Employee's employment or the termination of that employment with SGRP (or
any other SPAR Group entity by which the Employee was employed) and which
occurred prior to the Effective Date of this Agreement, however, to the maximum
extent permitted by applicable law, the Employee waives and releases any right
he may have to recover damages or monetary compensation, however characterized,
in any lawsuit or proceeding brought by him, any administrative agency, or any
other person on the Employee's behalf or that includes the Employee in any class
or other representative or collective action, suit or other proceeding. To the
extent that the Employee is identified as a putative or actual member of a class
or other representative or collective action (or other proceeding) seeking
recovery based on one or more released Employee Claims, he must opt-out of such
action, suit or other proceeding when first given an opportunity to do so and/or
must otherwise decline to participate in any such action, suit or other
proceeding. However, this Section is not intended to limit and does not limit
the Employee from instituting legal action for the purpose of enforcing this
Agreement (subject to the terms of Section 24 hereof), nor does this Agreement
affect his right to enforce any rights or claims he may have in the future based
on events occurring after the effective date of this Agreement. Additionally,
this Agreement shall not preclude the Employee from bringing a legal action to
challenge the validity or enforceability of this Agreement under the Age
Discrimination in Employment Act of 1967 as amended by the Older Workers Benefit
Protection Act.

 

 
Page of 5 of 16 

--------------------------------------------------------------------------------

 

  

Age Discrimination in Employment Act Waiver and Release Notification

 

5.     Age Discrimination in Employment Act Waiver and Release Notification.
This Agreement and the Employee Claims released include a release of claims
under the Age Discrimination in Employment Act of 1967, 29 United States Code
sections 621-634, which is subject to special waiver protections under the Older
Workers Benefits Protections Act, 29 United States Code section 626(f). By
signing this Agreement the Employee agrees that he is knowingly and voluntarily
releasing and waiving any rights or claims of discrimination under the Age
Discrimination in Employment Act of 1967 in exchange for the Separation
Payments, Relocation Reimbursement Payment, and Separation Benefit described in
Section 1, above, to which he would not otherwise be entitled, and also
acknowledges the following:

 

(a)     The Employee has twenty-one (21) days to decide whether or not to sign
and date this Agreement. This period is designed to allow him to consult with a
financial advisor, accountant, attorney or anyone else whose advice he needs.
The Employee should consult appropriate advisors, including an attorney, during
this time period. To the extent that he takes less than twenty-one (21) days to
consider this Agreement prior to signing and dating it, he acknowledges that he
had sufficient time to consider this Agreement with his attorney, if any, and
that he expressly, voluntarily and knowingly waived any additional time.
Additionally, the Parties agree that any that changes which may be made to this
Agreement, whether material or immaterial, will not restart the running of the
21-day consideration period;

 

(b)     Signing and dating this Agreement will not waive any rights or claims
for age discrimination that may arise after the Effective Date of this
Agreement;

 

(c)     If the Employee does sign and date this Agreement, he has seven (7) days
to revoke it. Any revocation must be in writing and delivered by hand delivery,
courier, facsimile, overnight delivery, or United States Mail to James R.
Segreto, at c/o SPAR Group, Inc., 333 Westchester Avenue, South Building, Suite
204, White Plains, New York 10604, facsimile: (914) 332-0741, by the end of the
seventh day after the Employee signs and dates this Agreement; and

 

(d)     If the Employee signs and dates and returns this Agreement, the
Separation Payments and Relocation Reimbursement Payment provided for in Section
1, above, will not become payable to him until the first day which payments
shall commence on the first day which is a regular payday which falls on or
after twelve (12) days after SGRP has obtained a properly executed original of
this Agreement without him revoking this Agreement. However, the Employee will
not be entitled to receive the Separation Payments, Relocation Reimbursement
Payment or Separation Benefits if he revokes this Agreement.

 

Post-Separation Obligations and Restrictive Covenants

 

6.     Return of Property. The Employee acknowledges and agrees that all
property pertaining to his employment, including but not limited to, all
business, financial or other reports, books, documents, records and other
information, including paper and electronic copies, and equipment and other
devices, shall be and remain the property of SPAR Group and will not be taken,
used or appropriated by the Employee for any purpose. The Employee agrees to
return to SPAR Group, within 10 days of signing this agreement, all written,
printed and electronic materials and documents, equipment, and other devices in
his control or possession, including pagers, company issued credit cards, keys,
client lists, contracts, reports, or any other physical or personal property,
which he received or prepared or helped to prepare or purchased (for whole or
partial reimbursement) in connection with his employment or engagement in any
capacity by SPAR Group. Such materials shall be returned by Federal Express or
(as appropriate) U.P.S. to the attention of James R. Segreto, SPAR Group, Inc.,
333 Westchester Avenue, South Building, Suite 204, White Plains, New York 10604.
The Employee represents that, except as may be expressly permitted by law or by
express written permission from the Chairman of the Governance Committee or
Chief Financial Officer of SGRP, he will not retain any copies, duplicates,
reproductions, or excerpts of these materials or documents and will delete or
destroy any electronically stored copies he may have. SGRP will provide a
federal express number and/or a U.P.S. number which the Employee can use to
return any materials.

 

 
Page of 6 of 16 

--------------------------------------------------------------------------------

 

  

7.       Acknowledgment of Existing Restrictive Covenants and Amendment.

 

(a)     The Employee acknowledges that by virtue of his employment with SGRP, he
had access to and knowledge of SPAR Group’s confidential information and trade
secrets (including confidential information of other SPAR Group companies), was
in a position of trust and confidence with SPAR Group, and benefitted from SPAR
Group's goodwill. The Employee understands and acknowledges that SPAR Group
invested significant time and expense in developing the Confidential Information
and goodwill. The Employee further acknowledges that he previously entered into
a Confidentiality, Non-Solicitation and Non-Competition Agreement with the
Company containing various restrictive covenants dated August 23, 2016 (the
"2016 Agreement"); provided, however, that Sections 7(a) and 8 of the 2016
Agreement are hereby amended to remove from the protections for SGRP and
restrictions on the Employee under those Sections the category of merchandising
and marketing services consisting of product demonstrations and sampling in the
United States of America (the “US Demo Business”), but without in any way
limiting or modifying any of the other protections for the SPAR Group and
restrictions on the Employee under the 2016 Agreement, meaning that so long as
the Employee does not breach the 2016 Agreement (as so amended), the Employee
may (among other things) be engaged by, provide services to, invest in or accept
employment with an entity (or any entity's distinct operating subsidiary or
division) that is exclusively engaged in the US Demo Business. Accordingly, the
Employee acknowledges and agrees that: (i) the 2016 Agreement (as so amended)
will continue in full force and effect according to its terms and it shall
survive the termination of his employment with the Company, (ii) he will honor
and abide by the terms of the 2016 Agreement (as so amended), and (iii) he will
abide by any and all common law and or statutory obligations related to
protection and non-disclosure of the Company’s trade secrets and/or confidential
and proprietary documents and information.

 

(b)     Notwithstanding any other provision of this Agreement or the 2016
Agreement prohibiting the disclosure of trade secrets or confidential
information, pursuant to the Defend Trade Secrets Act of 2016 (“DTSA”), the
Employee understands and acknowledges that: (a) he will not be held criminally
or civilly liable under any federal or state trade secret law for any disclosure
of a trade secret that is made: (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law, or is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal; and (b) if the Employee files a
lawsuit or other court proceeding for alleged retaliation by the Company for
reporting a suspected violation of law, the Employee may disclose the Company’s
trade secrets to his attorney and use the trade secret information in the court
proceeding if he: (i) files any document containing the trade secret under seal;
and (ii) does not disclose the trade secret, except pursuant to court order.
Notwithstanding the foregoing, the Employee acknowledges and agrees that nothing
in this Agreement shall limit, curtail or diminish the Company’s statutory
rights under the DTSA, any applicable state law regarding trade secrets, or
common law.

 

8.     Specific Performance. The Employee acknowledges and agrees that damages
at law will be an insufficient remedy to the SPAR Group in the event that of a
breach of the 2016 Agreement and/or Section 6, 7, or 10 hereof, and accordingly,
in addition to any other rights or that may be available to it, SGRP (on behalf
of itself or any other member of the SPAR Group) also shall be entitled to
obtain injunctive or similar equitable relief to enforce these provisions
against the Employee in any court of competent jurisdiction.

 

9.     Non-Admission. The Employee acknowledges that this Agreement, and the
Separation Payments and benefits set forth above, do not constitute an admission
of any liability, wrongdoing or obligation by SPAR Group. The Parties agree that
this Agreement may not be used as evidence in any action, except an action to
enforce this Agreement.

 

 
Page of 7 of 16 

--------------------------------------------------------------------------------

 

  

10.     Mutual Non-Disparagement and Cooperation. (a) The Employee shall not,
directly or indirectly, publish or communicate defamatory and/or disparaging
remarks about, or in any way damage or impair the reputation, business
practices, or goodwill of SPAR Group or any shareholder, partner, member,
director, executive, manager, officer, employee, attorney, agent or other
representative of any SPAR Group company, or the products and services of SPAR
Group. No current member of the Company’s Board of Directors shall, directly or
indirectly, publish or communicate defamatory and/or disparaging remarks about,
or in any way damage or impair the reputation, business practices, or goodwill
of the Employee or any of his representatives. The term "disparaging" means a
public communication of a lack of integrity, the commission of unlawful acts, or
any other statement or writing which would tend to discredit the person about
whom the communication is made. A public communication is one made to anyone or
entity other than a tax, financial or legal advisor, or an immediate family
member. The Company agrees to provide a neutral reference regarding Employee in
response to any employment inquiry concerning Employee. The reference will
include only his name, start date, end date and last position held. This Section
does not, in any way, restrict or impede the Employee or the Company or its
subsidiaries from exercising protected rights to the extent that such rights
cannot be waived by agreement or from complying with any applicable law or
regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation or order, or from making disclosures which are
otherwise expressly permitted by this Agreement. To the extent that any person
is compelled by subpoena, judicial order or other legal process to provide
testimony to any governmental, administrative, regulatory, or judicial authority
in a proceeding, investigation or inquiry, nothing in this Section shall
prohibit such person from providing truthful testimony in response to such
subpoena, judicial order or other legal process.

 

(b)     In addition, the recitation or use of any document or other evidence or
fact in any inquiry or proceeding respecting any enforcement of this Agreement
by a Party or inquiry by the Internal Revenue Service, Securities and Exchange
Commission, Nasdaq and/or any federal, state or local agency, or regulatory body
shall not violate this Section 10 or any other provision of this Agreement.

 

(c)     The Employee agrees to cooperate with the SPAR Group in formally
removing him as an officer, director or other representative of the members of
the SPAR Group, including prompt execution of all related documents.

 

(d)     The Employee also agrees to reasonably cooperate in full with SPAR Group
concerning any past, present, or future legal matter as to which he has, or
could reasonably be expected to have, knowledge through his former positions
with SPAR Group including, without limitation, being available, upon reasonable
notice, to meet with the Company regarding matters in which he has been involved
and any contract matters or audits; to prepare for, attend and participate in
any proceeding (including, without limitation, depositions, consultation,
discovery or trial); to provide affidavits; to assist with any audit,
inspection, proceeding or other inquiry; and to act as a witness in connection
with any litigation or other legal proceeding affecting the Company. The
Employee shall be entitled to reimbursement of reasonable travel expenses and
other costs incurred in association with his obligations under this Section
10(d). To the extent that (i) the Company or its attorneys request in writing
that Employee provide cooperation pursuant to this Section 10(d), and (ii) the
written request for cooperation relates to matters that are not otherwise
subject to indemnification pursuant to Section 27 below, then the Company will
reimburse Employee for his reasonable attorneys’ fees to the extent it is
reasonably necessary for Employee to retain independent counsel in order to
reasonably comply with his cooperation obligations hereunder.

 

Miscellaneous Provisions

 

 

11.     Filing and Disclosure of Agreement and/or Agreement-Related Information
by SGRP. In its 8-K filing with the Securities and Exchange Commission, SGRP
will disclose the Employee's departure consistent with this Agreement, and the
narrative for such disclosure will be substantially in the same form as Exhibit
A hereto. The Employee understands and expressly agrees that SGRP will also have
to file the description (substantially in the form of Exhibit A hereto) of the
Employee's departure from the SPAR Group and this Agreement with the Securities
and Exchange Commission and that doing so is not a violation of this Agreement.
In addition, the recitation or use of any document or other evidence or fact in
any inquiry or proceeding respecting any enforcement of this Agreement by a
Party or inquiry by the Internal Revenue Service, the Securities and Exchange
Commission, and/or Nasdaq shall not violate this Agreement.

 

12.     Severability. In the event that any provision of this Agreement shall be
determined to be superseded, invalid, illegal or otherwise unenforceable (in
whole or in part) pursuant to applicable law by a court or other governmental
authority, the Parties agree that: (a) any such authority shall have the power,
and is hereby requested by the Parties, to reduce or limit the scope or duration
of such provision to the maximum permissible under applicable law or to delete
such provision or portions thereof to the extent it deems necessary to render
the balance of such Agreement enforceable; (b) such reduction, limitation or
deletion shall not impair or otherwise affect the validity, legality or
enforceability of the remaining provisions of this Agreement, which shall be
enforced as if the unenforceable provision or portion thereof were so reduced,
limited or deleted, in each case unless such reduction, limitation or deletion
of the unenforceable provision or portion thereof would impair the practical
realization of the principal rights and benefits of either Party hereunder;
provided that if any provision of the release of claims in Section 2(a) herein
is held to be invalid and the Employee proceeds with any claim within the scope
of Section 2(a) against any of the Company Releasees, then the Employee agrees
to return all consideration paid to him under Section 1 hereof, and the Company
will be relieved from any further obligation to provide the Employee with any
further compensation, benefit, or consideration described in this Agreement; (c)
such determination and such reduction, limitation and/or deletion shall not be
binding on or applied by any court or other governmental authority not otherwise
bound to follow such conclusions pursuant to applicable law; and (d) upon the
written request of SGRP, the Employee agrees to promptly execute a substantially
similar release, waiver or covenant that counsel to SGRP advises should be legal
and enforceable before the same tribunal.

 

 
Page of 8 of 16 

--------------------------------------------------------------------------------

 

  

13.     Non-Waiver. Any waiver or consent respecting this Agreement shall be
effective only if in writing and signed by the required Parties (which in the
case of SGRP shall require the signature of one of its authorized Executives)
and then only in the specific instance and for the specific purpose for which
given. No waiver or consent shall be deemed (regardless of frequency given) to
be a further or continuing waiver or consent. No voluntary notice to or demand
on any Party in any case shall entitle such Party to any other or further notice
or demand. Except as expressly provided otherwise in this Agreement, (a) no
failure or delay by any Party in exercising any right, power, privilege, remedy,
interest or entitlement hereunder shall deemed or construed to be a waiver
thereof, (b) no single or partial exercise thereof shall preclude any other or
further exercise or enforcement thereof or the exercise or enforcement of any
other right, power, privilege, interest or entitlement, and (c) the rights,
powers, privileges, remedies, interests and entitlements under this Agreement
shall be cumulative, are not alternatives, and are not exclusive of any other
right, power, privilege, remedy, interest or entitlement provided by this
Agreement or applicable law.

 

14.     Integration and Complete Agreement. (a) Each Party acknowledges and
agrees that, in entering into this Agreement, it or he has not directly or
indirectly received or acted or relied upon any representation, warranty,
promise, assurance or other agreement, understanding or information (whether
written, electronic, oral, express, implied or otherwise) from or on behalf of
the other Party, any other Party's subsidiaries or other Affiliated Entities, or
any other Party's respective representatives, respecting any of the matters
contained in this Agreement except for those expressly set forth in this
Agreement. This Agreement, along with the 2016 Agreement (which, except as
amended by this Agreement, remains in full force and effect according to its
terms), contains the entire agreement and understanding of the Parties and
supersedes and completely replaces all prior and other representations,
warranties, promises, assurances and other agreements, understandings and
information (including, without limitation, all existing agreements, offers and
proposals), whether written, electronic, oral, express, implied or otherwise,
from a Party or between them with respect to the matters contained in this
Agreement; provided, however, that except to the extent any express provision of
this Agreement is inconsistent or conflicts with any provision of any of the
following (in which case the applicable provision of this Agreement shall
control, govern and be given effect), this Agreement does not, is not intended,
and shall not be deemed or construed to void, modify, supersede or preclude
application to the Employee of the SGRP Policies (including the Company's
Employee Policy Manual and the SGRP Ethics Code) or any applicable SGRP Employee
Benefit, which may be modified, supplemented, rescinded, or revised from time to
time as the Company deems necessary or appropriate in its sole discretion.

 

(b)     For purposes of clarity, the Parties acknowledge and agree that the (i)
Offer Letter, (ii) any equity award or grant documents that Employee received
during his employment with the Company, (iii) the Change of Control Severance
Agreement, and (iv) the Officer Severance Agreement, are all terminated, null
and void, and of no force or effect.

 

15.     Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Employee, his heirs, executors, administrators and
beneficiaries, successors and assigns, and shall be binding upon and inure to
the benefit of each of the SPAR Group companies and each of their subsidiaries
and Affiliated Entities and each of their successors and assigns. Each SPAR
Group company, and each of their subsidiaries and Affiliated Entities, and any
other Company Releasee, is an express third party beneficiary of this Agreement.

 

 
Page of 9 of 16 

--------------------------------------------------------------------------------

 

  

16.     Amendment. This Agreement may not be altered or modified except in
writing signed by both the Employee and the Chief Executive Officer or Chief
Financial Officer of SGRP as authorized by SGRP's Governance Committee.

 

17.     No Other Consideration. No other consideration has been or will be
furnished or paid to the Employee or to his attorneys, other than as set forth
in this Agreement.

 

18.     The Employee Has Read and Had an Opportunity to Consult Counsel
Regarding the Agreement. The Employee acknowledges and agrees that he has read
this Agreement and has had an opportunity to ask questions and consult with an
attorney of his choice regarding the contents and significance of this Agreement
before signing this Agreement. The Employee understands the contents and
significance of this Agreement and he enters into this Agreement voluntarily and
of his own free will.

 

19.     No Complaints, Charges, Grievances, or Actions. The Employee represents
that he has not filed any charges, grievances, complaints, lawsuits or other
claims against any of the Company Releasees, including SGRP.

 

20.     No Reliance on Representations. The Employee affirms that in making this
Agreement he is not relying on, and has not relied on, any representation or
statements made by SGRP or its attorneys with respect to the facts involved in
the dispute underlying this Agreement or with regard to his rights or asserted
rights. The Employee fully understands and warrants that if any fact on which he
relied in executing this Agreement is found hereafter to be other than or
different from the facts now believed by him to be true, the Employee expressly
accepts and assumes the risk of such possible difference in fact and
acknowledges that this Agreement shall be and remain effective notwithstanding
any such difference in fact.

 

21.     Terms of Agreement Not Construed Against Drafting Party and Related
Provisions. This Agreement shall be interpreted in accordance with the plain
meaning of its terms and not strictly for or against any of the Parties. The
Parties hereto agree that the rule of construction to the effect that any
ambiguities are to be construed against the drafting Party shall not be employed
in any interpretation of this Agreement. Each provision of this Agreement shall
be interpreted so as to render it effective and valid. Similarly, captions to
the various paragraphs of this Agreement are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.

 

22.     Counterparts, Multiple Originals, and Related Provisions. The Parties
agree that this Agreement may be executed in duplicate and/or in separate
counterparts of the entire Agreement or of signature pages to the Agreement,
each of which may have been executed by one or more of the Parties hereto and
delivered by mail, courier, telecopy or other electronic or physical means, with
these duplicate agreements or separate executed counterparts, taken together,
forming a single binding agreement on all Parties. The Parties also agree that,
so long as each of the Parties executes this Agreement, copies of this
Agreement, including photocopies, scanned PDF copies, and facsimile copies,
including signed duplicates and/or counterparts, shall be deemed to constitute
an original and may be used in lieu of an original for any purpose, and shall be
fully enforceable against a signing Party.

 

23.     Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended ("Section 409A") or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, SGRP makes no representation
or warranty that any of the payments and or benefits provided under this
Agreement comply with Section 409A, and in no event shall SGRP be liable for all
or any portion of any taxes, penalties, interest or other expenses ("409A
Liability") that may be incurred by the Employee on account of any
non-compliance with Section 409A except to the extent (and in the proportion)
such 409A Liability is incurred by the Employee due to SGRP’s willful or grossly
negligent breach of this Agreement.

 

 
Page of 10 of 16 

--------------------------------------------------------------------------------

 

  

24.     Applicable Law. To the greatest extent permitted by applicable law, this
Agreement shall be governed by and construed in accordance with the applicable
federal law of the United States of America, and to the extent not preempted by
such federal law, by the applicable law of the State of Delaware in the case of
Section 27 (Indemnification), or by the applicable law of the State of New York
in the case of any other provisions of this Agreement, in each case other than
those conflict of law rules that would defer to the substantive laws of another
jurisdiction. Without affecting the right of any other Company Releasees to seek
enforcement of this Agreement, the Parties each hereby consent and agree that
any state or federal court sitting in Westchester County, New York, shall have
exclusive personal jurisdiction and proper venue with respect to any unresolved
dispute or controversy between the Parties arising out of or in connection with
the Employee's employment by SGRP or any of its subsidiaries; provided, however,
that the foregoing shall not deprive any Party of the right to appeal the
decision of any such court to a proper appellate court located elsewhere; and
further provided that any dispute, claim or controversy arising out of or
related to this Agreement (other than the Company bringing an action for
injunctive relief in which the Company alleges that the Employee breached the
2016 Agreement and/or any of the covenants set forth in Sections 6, 7, or 10
hereof) or any breach of this Agreement, shall be submitted to and decided by
binding arbitration in Westchester County, New York. Arbitration shall be
administered under the rules of the American Arbitration Association (“AAA”) in
accordance with the American Arbitration Association’s Employment Arbitration
Rules in effect at such time and any requirements imposed by New York law. Any
arbitral award determination shall be final and binding upon the Parties and may
be entered as a judgment in a court of competent jurisdiction.

 

25.     Waiver of Jury Trial. The Parties further agree that, to the greatest
permitted by applicable law, any action, suit or proceeding relating to or
otherwise arising out of or in connection with the Employee's employment by SGRP
or any of its subsidiaries shall be resolved by a bench trial and not a jury
trial, and each Party hereby absolutely, unconditionally, irrevocably and
expressly waives forever trial by jury. This waiver of jury trial and each other
express waiver, release, relinquishment or similar surrender of rights (however
expressed) made by a Party in this Agreement has been absolutely,
unconditionally, irrevocably, knowingly and intentionally made by such Party.

 

26.     Attorney Fees for Enforcement. Except for any legal action to determine
the validity of the Age Discrimination in Employment Act of 1967 release
provisions of this Agreement, for which no attorney fees will be awarded, and
except for any legal action arising out of the tax consequences of the
Relocation Reimbursement Payment (as provided in Section 1) if any Party to this
Agreement or any of the Company Releasees or Employee Releasees brings any
claim, action, or suit or initiates any arbitration relating to or arising out
of this Agreement or any alleged breach of this Agreement (including one seeking
to recover based on any released Employee Claim) or otherwise arising out of or
in connection with the Employee's employment by SGRP or any of its subsidiaries,
the substantially prevailing Party shall be entitled to reimbursement from the
non-prevailing Party for his, her, or its costs, expenses, and reasonable
attorneys' fees incurred in such claim, suit, action, or arbitration, as well as
all other remedies.

 

27.     Indemnification. (a) To the maximum extent permitted by Delaware law and
the By-Laws of the Company as in effect on the Effective Date (the "By-Laws"),
but excluding any dispute arising out of this Agreement or its enforcement or
any dispute between Employee and SPAR Group, the Company at its own expense
shall, upon written demand from the Employee, indemnify, reimburse, hold
harmless and defend the Employee, with counsel selected by the Company (and
reasonably acceptable to the Employee) and otherwise in accordance with the
procedures established in the By-Laws, from and against any and all claims,
losses and expenses (as more fully provided in the By-Laws, including reasonable
attorneys' fees and the advancement of reasonable attorneys' fees and expenses)
arising out of or incurred or sustained in connection with any action, suit,
proceeding or investigation to which the Employee or his legal representatives
may be made a party by reason of him having been a director, executive, officer,
employee or agent of the Company, any subsidiary, or any of their respective
affiliates or employee benefit plans; in each case excluding any and all claims,
losses and expenses to the extent (and in the proportion) attributable to any
act or omission of the Employee not involving Proper Conduct. "Proper Conduct"
shall mean any action or conduct of the Employee if all of the following are
true with respect thereto: (i) the Employee acted in good faith, (ii) the
Employee acted in a manner he reasonably believed to be in or not opposed to the
best interests of the Company and its subsidiaries, (iii) with respect to any
criminal proceeding, the Employee had no reasonable cause to believe such action
or conduct was unlawful, and (iv) such action or conduct would not have
otherwise disqualified the Employee from receiving indemnification from the
Company under Delaware law.

 

 
Page of 11 of 16 

--------------------------------------------------------------------------------

 

  

(b)     Employee shall be entitled to coverage under all director, executive and
officer liability insurance policies maintained from time to time by the Company
or any subsidiary in accordance with their respective terms respecting his
former employment and positions with them.

 

(c)     The provisions of this Section are in addition to, and shall not be
deemed exclusive of, any other rights to which the Employee seeking
indemnification may have under any by-law, agreement, vote of stockholders or
directors, or otherwise.

 

(d)     The provisions of this Agreement shall survive the execution and
delivery hereof, the making of the Separation Payments and the expiration of the
restrictive covenant periods and shall continue in full force and effect
thereafter in accordance with such provisions for the duration the applicable
statutes of limitation.

 

28.     Notice. Notices provided for in this Agreement shall be in writing and
shall be delivered personally or sent by registered and/or certified mail,
return receipt requested, or by overnight carrier to the Parties at the
addresses set forth below (or such other addresses as specified by the Parties
by like notice), and shall be effective upon receipt or refusal of receipt:

 

If to the Company, to:

 

SPAR Group, Inc.

333 Westchester Avenue

South Building, Suite 204

White Plains, New York 10604, U.S.A.

ATTN: James R. Segreto, C.F.O. (or his successor)

Telephone: 1-914-332-4100

Telecopy: 1-914-332-0741

 

If to the Employee:

 

Scott Popaditch

625 Bentley Lane

Maitland, Florida 32751, U.S.A.

 

29.     Effective Date. So long as this Agreement is signed by all Parties
without being revoked within seven (7) days of the date that it is signed by the
Employee, it shall be effective on the eighth (8th) day following Employee’s
execution of this Agreement (the "Effective Date"). If the Employee does sign
this Agreement he can revoke it within seven (7) days of the date that he does
so pursuant to and consistent with the terms Section 5, above. 

 

 
Page of 12 of 16 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, and in consideration of the mutual covenants and agreement
herein contained and other good and valuable consideration (the receipt and
adequacy of which is hereby acknowledged by the Parties), the Parties hereto,
intending to be legally bound, have executed this Separation Agreement, Release
and Waiver of All Claims as of the Execution Date and intend it to be effective
as of the Effective Date.

 

 

THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ THE FOREGOING SEPARATION AGREEMENT,
RELEASE AND WAIVER OF ALL CLAIMS, FULLY UNDERSTAND IT AND HAVE VOLUNTARILY
SIGNED THIS AGREEMENT ON THE DATE INDICATED, SIGNIFYING THEIR ASSENT TO, AND
WILLINGNESS TO BE BOUND BY ITS TERMS.  

 

 

DATED: June 291, 2017

/s/ Scott Popaditch                                      

 

 

 

Scott Popaditch

 

                  SPAR Group, Inc.           DATED: June 292, 2017 By: /s/ James
Segreto                                                                         
James R. Segreto           Chief Financial Officer  

 

______________________________                   

1     To be completed with the applicable signature date.

2     To be completed with the applicable signature date.

 

 
Page of 13 of 16 

--------------------------------------------------------------------------------

 

  

On this 29th day of June, 2017, before me, Kalpesh P Pates, Notary Public,
personally appeared, Scott Popaditch, personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal. 

 

 

 

__/s/ K P Pates________________ (Seal)

 

 

 

Print Name: ____________________________________________

 

NOTARY PUBLIC for the State of Florida

 

My Commission Expires: __________________________________

  

 
Page of 14 of 16 

--------------------------------------------------------------------------------

 

  

On this 29th day of June, 2017, before me personally came James R. Segreto, to
me known, who, being by me duly sworn, did depose and say: that he has an
address at c/o SPAR Group, Inc., 333 Westchester Avenue, South Building, Suite
204, White Plains, New York 10604; that he is the Chief Financial Officer,
Treasurer and Secretary of SPAR Group, Inc., the Delaware corporation described
in and which executed the above instrument; and that he signed his name thereto
by authority of the board of directors of said corporation in the above
referenced State. 

 

 

 

 

 

 

 

/s/ Mark Pedalino

 

 

 

(Signature and office of individual taking acknowledgment.)

 

  

 
Page of 15 of 16  

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 

Narrative for Form 8-K Disclosure

 

Form of Disclosure (in addition to the 8-K filed concurrently with the Press
Release dated on or about June 30, 2017):

 

 

 

Item 5.02

Departure of Directors or Certain Officers; Election of Directors; Appointment
of Certain Officers; Compensatory Arrangements of Certain Officers.

 

 

On May 15, 2017, effective May 15, 2017, Scott Popaditch resigned from his
positions as President and Chief Executive Officer and a director, executive,
officer and employee (as applicable) of SPAR Group, Inc. and its subsidiaries
pursuant to a negotiated Separation Agreement, Release, and Waiver of All
Claims. Under that agreement, Mr. Popaditch will receive separation payments
equal to approximately $108,333.33.

 

In addition to the above, SGRP may provide such additional disclosure (dollar
amounts, etc.) as may be required to satisfy any inquiry or comment from the
Securities Exchange Commission or Nasdaq.

 

The 8-K also will have the normal facing page, description of the SPAR Group,
forward looking statement disclaimers and signature block. No 8-K Exhibits are
currently contemplated.

 

 

 

 

Page of 16 of 16